     Case 1:19-cr-00145-WMR-UNA Document 95 Filed 08/10/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                Criminal Action No.
         v.
                                                1:19-CR-145-WMR
   E RIC W ASHINGTON , J R .


              FINAL ORDER AND JUDGMENT OF FORFEITURE

   This matter is before the Court on the Government’s Motion for Final Order of

Forfeiture for property seized from Defendant Eric Washington, Jr. The Court

entered the Consent Preliminary Order of Forfeiture on April 8, 2021 [Doc. 90],

forfeiting the following property to the United States pursuant to 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c):

   a. Glock, model 22, .40 caliber pistol, serial no. MNY946;

   b. Fifteen rounds of assorted .40 caliber ammunition.

   The United States published notice of the forfeiture action on the official

government internet site forfeiture.gov for at least thirty consecutive days. The

United States also sent notice of the forfeiture action to Bradford Conley. No one

has filed a claim to the assets and the deadline for doing so has expired.

   This Court having found that the Defendant has an interest in the property

subject to forfeiture, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and
     Case 1:19-cr-00145-WMR-UNA Document 95 Filed 08/10/21 Page 2 of 2




that no one filed a petition claiming an interest in the assets, it is hereby

ORDERED, ADJUDGED AND DECREED that:

      1. A final forfeiture judgment against the following assets is hereby entered

         pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c):

         a. Glock, model 22, .40 caliber pistol, serial no. MNY946;

         b. Fifteen rounds of assorted .40 caliber ammunition.

      2. All right, title and interest in the above assets is hereby condemned,

         forfeited, and vested in the United States and shall be disposed of

         according to law.

      3. The United States District Court shall retain jurisdiction in this case for

         the purpose of enforcing this Order.


   SO ORDERED THIS 10th day of August, 2021.




                                      WILLIAM M. RAY II
                                      UNITED STATES DISTRICT JUDGE

Submitted by:

/s/ Cynthia B. Smith
Cynthia B. Smith
Assistant United States Attorney


                                         2
